DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 4 and 6 – 20, filed 28 January 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Qiu et al. (US 2020/0367970) is brought in as evidence for the Official Notice.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 - 4, 6 - 10, and 12 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov (US 2018/0225862) in view of Qiu et al. (US 2020/0367970).  
Regarding independent claim 1, Petkov teaches a system for generating a three-dimensional (3D) medical image (Figure 1), the system comprising: 
a mobile computing device comprising at least one computer hardware processor (paragraph 20 and Figure 1: desktop or laptop with user interface 14, renderer 16, memory 18, and/or display 20); and 
at least one non-transitory computer readable storage medium having encoded thereon executable instructions that, when executed by the at least one computer hardware processor (paragraph 37 and Claim 19: computer-readable storage medium storing instructions executable by the programmed renderer 16), cause the mobile computing device to perform: 
receiving, via at least one communication network (paragraph 19: a network connection is provided, such as for networking with a medical imaging network or data archival system), image data obtained by at least one medical imaging device (paragraph 22: the medical imaging system 12 is a CT, MR, ultrasound, x-ray, fluoroscopy, or emission tomography system, and the medical imaging system 12 is configured to scan the internal region of a patient and generate voxel data representing a scanned volume of the internal region); 
generating, using ray tracing (paragraph 43: ray-tracing pipeline; paragraph 45: the renderer 16 is configured to cast rays through the volume and is cast for each pixel of the image), the 3D medical image based on the image data obtained by the at least one 
outputting the 3D medical image (paragraphs 67-68: the display 20 is configured by receiving images, graphics, or other information from the renderer 16, memory 18, or medical imaging system 12, and receives the image rendered from the hybrid volume and surface model by the renderer 16 and outputs the image to the user).
Petkov does not expressly disclose wherein the generating is performed by executing the executable instructions on a web browser executing on the mobile computing device.  Qiu discloses volume representations of medical images are visualized using ray-casting and texture-based methods (paragraph 154) and the system of the invention can be used on a mobile device utilizing a web browser for viewing the ray-traced medical images (paragraphs 170, 173).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Petkov's system to achieve a predictable result of running the executable instructions on a web browser executing on a mobile computing device by trying a finite amount of combination of mobile devices running a web browser for viewing a ray-traced medical image as taught by Qiu and the result would have been predictable.  

Regarding dependent claim 2, Petkov teaches wherein the at least one medical imaging device comprises a magnetic resonance imaging (MRI) device, and wherein receiving the image data comprises receiving MRI data obtained by the MRI device while imaging a subject (paragraph 22: MR imaging system that scan the internal region of a patient and generate voxel data representing a scanned volume of the internal region).

Regarding dependent claim 3, Petkov teaches wherein outputting the 3D medical image comprises displaying the 3D medical image on the mobile computing device (paragraphs 67-68: the display 20 is configured by receiving images, graphics, or other information from the renderer 16, memory 18, or medical imaging system 12, and receives the image rendered from the hybrid volume and surface model by the renderer 16 and outputs the image to the user), transmitting the 3D medical image to a second device external to the mobile computing device for viewing by a user of the second device (paragraph 73: the image is saved or transferred; paragraph 67: printer, projector), and/or saving the 3D medical image to a memory of the mobile computing device (paragraph 73: the image is saved or transferred).

Regarding dependent claim 4, Petkov does not expressly disclose wherein the executable instructions comprise JAVASCRIPT and/or GL SHADING LANGUAGE instructions for generating the 3D medical image using ray tracing, however Petkov does disclose shading model (paragraph 62).  Qiu discloses volume representations of medical images are visualized using ray-casting and texture-based methods (paragraph 154) utilizing openGL Shading Language (paragraphs 196) and Javascript (paragraphs 127).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Petkov's system to achieve a predictable result of using at least one of openGL shading language and Javascript to generate the ray-traced medical images as taught by Qiu to be implemented on Petkov’s system and the result would have been predictable.  

on-going acquisition of medical scan data).

Regarding dependent claim 7, Petkov teaches wherein performing the ray tracing comprises: 
generating at least one ray (paragraph 45: the renderer 16 casts rays through the volume); 
determining values for at least one characteristic at locations along the at least one ray ray (paragraph 48: the rays 26 already cast for projection rendering are used to check for the surface and account for surface interaction with the voxels); and 
generating a pixel value based on the determined values for the at least one characteristic at the locations along the at least one ray (paragraph 49: opacity weighted summation or  averaging, minimum or maximum selection, alpha blending, or other integration is provided to determine a scalar or other value for the pixel represented by the ray 26).

Regarding dependent claim 8, Petkov teaches wherein the executable instructions further cause the mobile computing device to generate a graphical user interface (GUI) for viewing the 3D medical image, wherein the GUI is configured to allow a user to provide an input indicative of a change to be made to the 3D medical image (paragraph 40: the user interface 14 is configured to receive input from the user, wherein the input may configure the rendering, and the user inputs a value or values for any number of rendering parameters, such as view direction, type of lighting, visual effect, or transfer function, and the user rotates or alters the view 

Regarding dependent claim 9, Petkov teaches wherein the executable instructions further cause the mobile computing device to generate, using ray tracing (paragraph 64: the casting of rays, integration along the rays, checking for surface intersections with the rays, and altering the contributions to the integration based on identified intersections is repeated), an updated 3D medical image in response to receiving the input provided by the user (paragraph 69: the image changes over time, such as due to user interaction or on-going acquisition of medical scan data).

Regarding dependent claim 10, Petkov teaches wherein the mobile computing device is battery-powered (paragraph 20: laptop).

Regarding claims 11 - 20, claims 11 - 20 are similar in scope as to claims 1 - 4, 8, and 9, thus the rejections for claims 1 - 4, 8, and 9 hereinabove are applicable to claims 11 - 20.  Petkov teaches at least one non-transitory computer readable storage medium having encoded thereon executable instructions that, when executed by at least one computer hardware processor of a mobile computing device (Claim 19).  

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov (US 2018/0225862) in view of Qiu et al. (US 2020/0367970) and Lilja et al. (US 2010/0080432).  


Regarding dependent claim 22, the combination of Petkov’s and Lilja’s systems teaches wherein the respective one or more gradient values comprise a respective value for a change in luminosity in each of three directions (Lilja, paragraphs 65 and 76: 3D rendering of a brain while determining the change in intensity for each ray).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612